Citation Nr: 1235183	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-02 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for right ear hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for left ear hearing loss disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967 and from October 1971 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's applications to reopen his previously denied claims for service connection for left and right ear hearing loss disabilities and tinnitus.  In its November 2009 statement of the case (SOC), the RO reopened the claims and denied them on the merits.  The Board, however, has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).
 
In June 2012, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence and waived initial RO review of this evidence, which the Board will therefore consider.  38 C.F.R. § 20.1304(c) (2011) (requiring remand for initial agency of original jurisdiction review of evidence unless right to initial RO review of evidence is waived by the Veteran or his representative).




FINDINGS OF FACT

1.  In a November 1990 rating decision, the RO denied the Veteran's claim for service connection for right ear hearing loss disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the November 1990 decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial, i.e., lack of right ear hearing loss disability.

3.  In a March 2007 rating decision, the RO denied the Veteran's application to reopen his claim for service connection for left ear hearing loss disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

4.  Evidence received since the March 2007 decision relates to the basis for the prior denial.

5.   In a March 2007 rating decision, the RO denied the Veteran's application to reopen his claim for service connection for tinnitus.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

6.  Evidence received since the March 2007 decision relates to the basis for the prior denial.

7.  The Veteran does not have right ear hearing loss disability.

8.  Left ear hearing loss disability is related to in-service noise exposure.

9.  Tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The November 1990 decision that denied the claim for entitlement to service connection for right ear hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

2.  Evidence received since the November 1990 decision is not new and material and reopening of the claim for entitlement to service connection for right ear hearing loss disability is therefore not warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The March 2007 decision that denied the application to reopen the claim for service connection for left ear hearing loss disability is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

4.  Evidence received since the March 2007 decision is new and material and the claim for service connection for left ear hearing loss disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  The March 2007 decision that denied the application to reopen the claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

6.  Evidence received since the March 2007 decision is new and material and the claim for entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

7.   Right ear hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

8.  Left ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.385.

9.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist claimants in the development of their claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to left ear hearing loss disability and tinnitus, the Board is granting each of the applications to reopen and underlying service connection claims on appeal herein; further discussion of the VCAA is therefore unnecessary with regard to these claims.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

With regard to the application to reopen the claim for service connection for right ear hearing loss and the underlying claim, in an August 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate a service connection claim, including the "current disability" requirement, discussed below.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the August 2008 letter.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  VA is also required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The August 2008 letter correctly informed the Veteran that his claim for service connection for right ear hearing loss disability had previously been denied in December 1990 (the date of notification of the denial), and that one of the bases for the prior denial was the lack of diagnosis of a hearing loss disability.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  The August 2008 letter therefore provided the notice required by the Kent decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was not afforded a VA examination as to his right ear hearing loss disability in connection with his claim.  No such examination was required in this case, however, because the duty to assist does not arise until new and material evidence sufficient to reopen the claim has been received, and the Board will find below that new and material evidence was not received with regard to the right ear hearing loss disability.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion"); Woehlaert v. Nicholson, 21 Vet.App. 456, 463 (2007).

Finally in this regard, during the June 2012 Board hearing, the undersigned explained the issues on appeal, accepted additional evidence, and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The applications to reopen and service connection claims are thus ready to be considered on the merits.

Applicable Legal Principles

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet.App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court in Shade also noted that, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In order to determine whether reopening is warranted, the requirements for establishing entitlement to service connection must be addressed.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things-(1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed the applications to reopen in this case in July 2008.

Factual Background and Analysis

In November 1990, the RO denied the Veteran's claims for service connection for bilateral hearing loss disability and tinnitus.  The Veteran was notified of this denial in a December 1990 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The RO's November 1990 denial was based on the lack of evidence in the STRs showing complaints, treatment, or diagnosis of bilateral hearing loss disability.  The RO also noted, "Medical findings fail to substantiate hearing loss of the right ear."  The evidence before the RO included the STRs, which contained normal audiometric findings with regard to both ears at all frequencies between 500 and 4000 Hertz.  There were also pure tone threshold readings of 30 decibels in the left ear and 40 decibels in the right ear at 6000 Hertz on the September 1974 annual air crewman examination, and readings of 25 decibels in both ears at 500 Hertz and 25 decibels at 6000 Hertz on the March 1973 air crewman examination.  There were also complaints of ear pain and blockage and diagnoses of otitis media.  Also before the RO was the October 1990 VA examination, on which the Veteran complained of a 15 year history of gradual onset of hearing loss and tinnitus which began at the same time.  Audiometric testing was conducted in connection with the October 1990 VA examination on September 11 and September 17, 1990.  On the September 11, 1990 audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
15
LEFT
20
25
40
60
70

Speech recognition scores (not identified as Maryland CNC) were 100 percent in the right ear and 70 percent in the left ear.

On the October 1990 audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
10
5
15
LEFT
N/A
25
40
60
70

Speech recognition scores (not identified as Maryland CNC) were 100 percent in the right ear and 70 percent in the left ear.

The assessment with regard to hearing loss was left sensorineural hearing loss.  There was also a separate tinnitus report.  After noting that audiometric results revealed hearing within normal limits in the right ear and a mild to severe sensorineural loss in the left, the audiologist noted that the Veteran stated he was exposed to the noise of jet helicopter engines and generators in service and that in the 1970s he gradually became aware of a moderately loud, constant ringing tinnitus in the left ear.  The audiologist opined that the tinnitus was consistent with the given history.

In its March 2007 decision, the RO denied the applications to reopen the claims for entitlement to service connection for left ear hearing loss disability and tinnitus because the new evidence did not indicated that left ear hearing loss or tinnitus related to service.  The evidence before the RO included the March 2007 VA examination.  The examiner noted the normal in-service audiometric testing, in-service noise exposure to loud aircraft and helicopter noise with hearing protection, and post service noise exposure to power tools and during work as a maintenance man, as well as to an outboard motor on 5-6 occasions.  On audiometric testing, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
30
LEFT
70
80
100
105
105

Maryland CNC speech recognition scores were 94 in the right ear and 16 in the left ear.

The examiner found that the hearing loss and tinnitus were likely due to the same etiology.  He noted that left ear hearing had worsened significantly since separation, noted post service noise exposure, and found that "it is possible" that presbycusis had contributed to current hearing loss and tinnitus.  He also noted the in-service significant noise exposure with ear protection.  The examiner concluded that he could not resolve the issue without resort  to speculation. 

Also before the RO were an August 1999 VA treatment note that indicated that the Veteran complained of bilateral hearing loss, left worse than right, since discharge from service, as well as tinnitus.  The assessment was right ear hearing within normal limits with excellent speech discrimination and severe left ear mixed hearing loss with poor discrimination.  A June 2006 VA treatment note indicated that the Veteran had left ear hearing loss and that the Veteran may have had hearing damage to the ear from aviation duty.  

The evidence received since the March 2007 RO denial includes an April 1990 letter from Dr. Goldberg in which he indicated that the Veteran complained of tinnitus and decrease in hearing over the previous 17 years and noted the Veteran's in-service noise exposure to jet engines.  Dr. Goldberg noted that examination showed sensorineural hearing loss in the middle and high frequencies in the left ear, and the remainder of the examination was within normal limits.

In addition, there is an August 2008 treatment note from audiologist Underwood with an attached audiogram. The audiogram, in graph format, reflected the following audiometric results:




HERTZ



500
1000
2000
3000
4000
6000
8000
RIGHT
15
20
10
20
35
N/A
40
LEFT
105
105
115
120
120
110
95

Speech recognition scores (not indicated as Maryland CNC) were 100 percent in the right ear and 0 percent in the left ear.

Audiologist Underwood noted the Veteran's in-service noise exposure to jet and helicopter engines.  He noted that the Veteran's right ear hearing was at or near the limits of normal with a mild high frequency loss in the right ear, and that the Veteran was "essentially deaf" in the left ear.  He concluded that the Veteran's hearing loss and tinnitus were consistent with exposure to loud aircraft noise in the military.

Also in evidence is a June 2012 private audiology treatment note with attached audiograms.  The private audiologist noted that the Veteran was seen for audiological evaluation and reported a long history of hearing loss in the left ear and was concerned regarding possible decrease in right ear hearing.  The audiologist noted that pure tone testing suggested normal hearing from 250 Hertz sloping to a mild loss at 8000 Hertz in the right ear and a severe loss at 250 Hertz sloping to a profound loss from 500-8000 Hertz in the left ear.  Middle ear assessment was essentially normal, and audiometric evaluation suggested a mild high tone sensorineural hearing loss in the right ear and a severe to profound sensorineural hearing loss in the left ear.  The audiograms, in graph format, reflected the following audiometric results:




HERTZ



500
1000
2000
3000
4000
6000
8000
RIGHT
10
15
10
15
25
35
40
LEFT
90
95
110
110
110
N/A
105

Speech recognition scores (not indicated to be Maryland CNC) were 96 percent in the right ear and 38 percent in the left ear.

The Board notes that, with regard to audiogram results in graph format, in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court criticized the Board, which does have such fact finding authority, for not discussing the audiological results in that report.  Id.  In this case, as the results were clear enough for the Board to translate them into numerical format, and the Board has done so.

The evidence received since the March 2007 denial also included the Veteran's Board hearing testimony, at which he reiterated that he was exposed to loud jet and helicopter engine noise in service and experienced hearing loss and tinnitus from that time, as well as lay statements indicating observation of the Veteran having difficulties hearing from shortly after separation from service and thereafter.

The above evidence reflects that reopening of the Veteran's claims for service connection for left ear hearing loss disability and tinnitus are warranted.  The evidence before the RO at the time of the most recent denial indicated that the Veteran had current left ear hearing loss disability, as the audiometric scores were significantly higher than 40 decibels at each of the relevant frequencies on the March 2007 VA examination.  The Veteran had also been diagnosed with tinnitus, and, in any event, he is competent to state that he experiences tinnitus and the Board finds this testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  In addition, the evidence of the Veteran's in-service noise exposure was also before the RO at the time of the prior denial.  The denial was based on the lack of evidence of a nexus between left ear hearing loss disability and/or tinnitus and the in-service noise exposure, and audiologist Underwood's August 2008 letter relates precisely to this fact and contains a positive nexus opinion.  This evidence is therefore new and material and warrants reopening of the claims for service connection for left ear hearing loss disability and tinnitus.

The evidence does not, however, warrant reopening of the claim for service connection for right ear hearing loss, for the following reasons.  The most recent denial of this claim was the RO's November 1990 decision, which noted the lack of medical findings showing right ear hearing loss disability.  Lay testimony is competent as to observations as well as some non-complex medical questions, see Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011), but VA has determined that a finding of a current hearing loss disability requires particular audiometric scores as specified in 38 C.F.R. § 3.385.  See also Lendenmann v. Principi, 3 Vet. App. 345 (1992) (noting that ratings for hearing loss disability are determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results).  The Board is bound by VA's regulations.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2011).  The evidence before the RO at the time of the November 1990 RO decision included audiometric test results that showed the Veteran did not have right ear hearing loss disability and all of the evidence received since that decision continues to indicate that the Veteran does not have right ear hearing loss disability, as there has never been any threshold of 40 decibels or greater at any of the frequencies between 500 and 4000 Hertz, or thresholds of 26 decibels or greater for at least three of these frequencies on any single test, or speech recognition scores of any kind less than 94 percent.  In addition, every health care professional who has interpreted audiometric test scores have found no hearing loss at the relevant frequencies.  The fact that there were thresholds of 40 decibels at 6000 and 8000 on some tests does not constitute new and material evidence, because those audiometric test results continued to show that the Veteran did not have right ear disability pursuant to VA regulations.  All of the new evidence is therefore cumulative of the evidence of record at the time of the prior denial with regard to whether the Veteran has right ear hearing loss disability.  As evidence of current disability is an essential element of any service connection claim, the evidence is not new and material, and reopening of the claim is therefore not warranted.

As to the merits of the claims for service connection for left ear hearing loss disability and tinnitus, there is evidence of current disability and in-service noise exposure, and the only remaining issue is whether there is a relationship between the two.  The opinion of the March 2007 VA examiner that he could not resolve the issue without resort to speculation provides neither positive nor negative support for the claim.  Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Audiologist Underwood accurately recounted the evidence in the claims file including the Veteran's statements, examined the Veteran, and concluded that his hearing loss and tinnitus were consistent with exposure to loud aircraft noise in the military.  The Board finds the Veteran's statements as to in-service noise exposure and continuity of hearing loss and tinnitus symptomatology, as well as the other lay statements indicating post service continuity of symptomatology, to be credible and consistent with the evidence of record.  Audiologist Underwood's opinion is therefore entitled to at least some probative weight, although he did not give a detailed rationale for his conclusion.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).

As the only probative medical opinion of record reflects that the Veteran's left ear hearing loss disability and tinnitus are related to in-service noise exposure, and this opinion is consistent with the other evidence of record, service connection for left ear hearing disability and tinnitus is warranted.








(CONTINUED ON NEXT PAGE)


ORDER

The application to reopen the claim for service connection for right ear hearing loss disability is denied.

The application to reopen the claim for service connection for left ear hearing loss disability is granted.

The application to reopen the claim for service connection for tinnitus is granted.

Service connection for left ear hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


